One reason these appeals by the respondent and the *829interveners cannot succeed is that they were not claimed within twenty days of the entry of an order “decisive of the case” (G. L. c. 231, § 96),nor within twenty days of an “order decisive of the issues rendered... by the superior court” (G. L. c. 213, § ID, as amended), nor within twenty days of the time when, on a proper construction of the provisions of Rule 79 of the Superior Court (1954), the case went to “final judgment” (G. L. c. 213, § ID).
Benjamin M. Gottlieb (Ronald J. Lowenstein with him) for the interveners Alden Corrugated Container Corporation & another; Roy D. Santos, Assistant City Solicitor, for the respondent Superintendent of Buildings of New Bedford, also with him.
John D. Sheehan for the petitioner.

Appeals dismissed.